DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 7, 10, 10, 12 and 16-27 are allowed.
Independent claims 1, 12 and 16 are directed to a method and/or an apparatus for performing sidelink (SL) communication to report user equipment/apparatus capability to a new radio (NR) base station.  The independent claims were amended to further define the claimed invention and also, further differentiate from the prior art references.  Specifically, independent claims 1, 12 and 16 similarly recite: “obtaining a minimum latency related to a first timing offset based on a user equipment (UE) capability of the first apparatus; transmitting, to a new radio (NR) base station, information regarding the minimum latency; and receiving, from the NR base station through a physical downlink control channel (PDCCH), downlink control information (DCI) including (i) information regarding the first timing offset related to the minimum latency, (ii) information regarding a second timing offset related to activation of a sidelink (SL) semi persistent scheduling (SPS) configuration, (iii) index information of the SL SPS configuration, and (iv) information representing whether or not the SL SPS configuration is activated; and, performing long-term evolution (LTE) SL transmission, based on the DCI for scheduling the LTE SL transmission of the first apparatus, wherein the first apparatus is not allowed to perform the LTE SL transmission earlier than a time which is obtained based on a sum of the first timing offset and the second timing offset.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  

Previously-cited Wang et al. (US 2020/0022097) and Faurie et al. (US 2020/0196312), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210037359 A1 – relates to wireless communication and, more particularly, to a vehicle-to-everything (V2X) communication method of a UE in a wireless communication system and a device using the method. 
US 20210014791 A1 – related to power saving features in wireless communications.
US 20200120482 A1 – related to wireless communications networks and describes network architecture, wireless devices, and wireless network nodes suitable for, but not limited to, a fifth-generation (5G) wireless communications network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413